DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claims 1-12, are/as filed on 04/24/2020 are currently pending. Claim(s) 1-12 are rejected.
Note
Examiner wishes to point out to Applicant that claim(s) 1-12 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“hotend component at least for heating an extrudable material to a melting point” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “hotend component at least for heating an extrudable material to a melting point” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of  heating an extrudable material to a melting point  in the claim 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4 are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 12 recites “wherein said extrudable material…” in line 1. There is insufficient antecedent basis for this limitation in the claim. Is this the same material as the “said extrudable filament” in claim 8?



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4,9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claims 4, 9 and 12 recite limitations for the material (i.e. extrudable material and/or material filament) worked upon, and in apparatus claims this is regarded as a statement of intended use and as such is given little patentable weight. Therefore, the listed claims fail to further limit the subject matter of the claim upon which they depend.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9 and 11-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hoelldorfer (US 2018/0200955).
Regarding claim 1, Hoelldorfer teaches a 3D printer head (12) (see Fig.1; [0071]), comprising:
 (a) a hotend assembly (48) (see Fig.3; [0072]), 
(b) a hotend component (i.e. nozzle heating system (68)) within said hotend assembly, said hotend component at least for heating an extrudable material to a melting point (see Fig. 4A and 4B;[0071-0072]); and
(c) a rotatable plate (turntable nozzles switching unit (88)) supported by said hotend assembly (48), said rotatable plate comprising a plurality nozzles (42, 42’, 42’’), each of said nozzles being rotatable to be separately in fluid communication with said hotend component, and each of said plurality of nozzles having an aperture of a different diameter from the others (see Fig. 4B; [0072], [0075] and [0080]).
Regarding claim 5, Hoelldorfer teaches a 3D printer apparatus (10) (see Figs.1-2; [0065]), comprising:
(a) a printer frame (53) (see Fig.1; [0068]); 
(b) a gantry mounting system (mountings (60, 62) for attaching an X-positioning rod (64) and a Y-positioning rod (66)) supported by said printer frame (see Figs.1-2; [0071]); 
(c) a hotend assembly (48) supported by said gantry system (60, 62, 64, 66) and positionable to be in fluid communication with an extrudable material (16) (see Figs.2-3; [0071-0072]),
(d) a hotend component (i.e. nozzle heating system (68)) supported by said hotend assembly (48) (see Figs. 4A and 4B; [0071-0072]);
(e) a rotatable plate (i.e. a turntable nozzles switching unit (88)) supported by said hotend assembly (48) and comprising a plurality of nozzles (42, 42’, 42’’), each of said nozzles containing an aperture (72) of a different diameter from the other nozzles, wherein said plate is rotatable capable to bring each of said nozzles in turn to be in fluid communication with said hotend component (see Fig.4B;[0072-0073],[0075] and [0080]);

(g) a microprocessor (i.e. a microcontroller) operatively coupled to said print head (12) drive system (motors), said microprocessor at least for controlling a position of said hotend assembly (48) using said print head drive system, and capable of instructing said rotatable plate to rotate to place a specific one of said plurality of nozzles in fluid communication with said hotend component (see Fig. 3; [0069], [0071] and [0096]);
(h) a power supply (i.e. electric motors are coupled to the X-positioning (64) and the Y-positioning rod (66) to move of the printing head unit (12)) in electrical communication with said microprocessor and said print head drive system (see Fig. 3; [0027-0028], and [0084]).
Regarding claim 8, Hoelldorfer teaches a3D printer head (12) (see Fig.1; [0071]), comprising:
(a) a hotend assembly (48), said hotend assembly comprising a top filament guide (a transport element (18)) mounted on said hotend assembly (see Figs.1-3; [0084] and [0088]), a hotend component (i.e. nozzle heating system (68)) mounted on said hotend assembly and in mechanical communication with said top filament guide (see Figs. 4A and 4B; [0071-0072]),
(b) a feed line (feed device (14)) in mechanical communication with said top filament guide (18), said feed line at least for guiding an extrudable filament to said top filament guide (see Figs.1-2;[0084]);
(c) a rotatable plate (i.e. a turntable nozzles switching unit (88)) mounted on said hotend assembly, said rotatable plate having a plurality of nozzles (42, 42’, 42’’), each of said nozzles capable of being rotatable to be in fluid communication with said hotend component and said extrudable filament, and each of said nozzles having a terminus containing an aperture (72), each of said apertures being of a different diameter (see Figs. 1-3 and 4B;[0072-0073],[0075] and [0080]), and
(d) at least one motor in mechanical communication with said rotatable plate (88), said motor at least for rotating said plurality of nozzles (42, 42’, 42’’) to place one of said nozzles in fluid communication with the hotend component and said extrudable filament (i.e. the controller (44) controls the motors and the positioning of print head (12) with the nozzles switching unit and the turntable (88)) (see Fig. 4A ; [0071] and [0080]).
claims 3, 7 and 11, Hoelldorfer further teaches a 3D printer head, wherein said nozzle apertures vary in diameter between 0.2 mm and 1.2 mm (see [0077]).
Regarding claims 4, 9 and 12, Hoelldorfer further teaches a 3D printer head, wherein said extrudable material and/or material filament  is one or more of plastic, liquid metal, resin, or acrylic gel (see [0007-0009] and [0015]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelldorfer (US 2018/0200955).
Regarding claims 2, 6 and 10, Hoelldorfer teaches the claimed 3D printer head as claimed in claims 2, 6 and 10 except for, wherein said plurality of nozzles comprises five nozzles. However, since Hoelldorfer teaches that 3D printer head has at least three nozzles (42, 42', 42''), and a different number of nozzles (42, 42', 42'') that appears practical to a person skilled in the art would also be conceivable (see [0080]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to  make said plurality of nozzles comprises five nozzles the nozzles comprises five nozzles in order to increase production and improve the printing process efficiency. 
In addition, it have been held that a mere duplication of working parts of a device involves only routine skill in the art. (Please see MPEP 2144.04 V B for further details)

Conclusion
The following are prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Konstantinos (US 2015/0140147) teaches 3D printer head (101), comprising a hotend assembly (12), a hotend component within said hotend assembly; and a rotatable plate (rotating plate (4) supported by said hotend assembly, said rotatable plate comprising a plurality nozzles (13) (see Figs.1-3; [0026] and [0032-0035]).
Hashimoto (US 2020/0198240) teaches 3D printer head (100), comprising a hotend assembly (50), a hotend component (58) within said hotend assembly; and a rotatable plate (rotator (70)) supported by said hotend assembly, said rotatable plate comprising a plurality nozzles (61,62) (see Figs.1,4 and 5; [0021], [0045] and [0079]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743